IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                     NOS. WR-81,534-01, WR-81,534-02 & WR-81,534-03


                 EX PARTE STEPHEN FARRELL EIKELBOOM, Applicant


                  ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                   CAUSE NOS. 94-106-K277, 94-650-K277 & 94-105-K277
                          IN THE 277TH DISTRICT COURT
                           FROM WILLIAMSON COUNTY


        Per curiam. Womack, J., not participating.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to three charges of

burglary of a habitation. He originally received deferred adjudication community supervision for

the -01 and -02 charges, and ten years’ “straight” probation for the -03 charge. He was later

adjudicated guilty in the -01 and -02 cases, and sentenced to twenty-five years’ imprisonment in each

of those cases. His probation was revoked in the -03 case, and he was sentenced to ten years’

imprisonment in that case, with all three sentences running concurrently. He did not appeal his
                                                                                                       2

convictions.

        Applicant contends, among other things,1 that his trial counsel rendered ineffective assistance

and caused his pleas to be unknowingly and involuntarily entered. Applicant alleges that trial

counsel failed to discuss the facts of the case or possible defenses with him, and misrepresented the

sentences he would receive if he went to trial on the charges. Although the plea papers and

admonishments are in the habeas records in each case, there does not appear to have been any

admonishment as to the fact that Applicant would be subject to the entire range of punishment for

the offenses if he were adjudicated guilty in the -01 and -02 cases.

        Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to respond to Applicant’s claim of ineffective assistance of counsel.

Specifically, trial counsel shall state whether he advised Applicant of the State’s evidence, of any

possible defenses to the charges, and of his options with respect to pleading guilty or taking the cases

to trial. Counsel shall state specifically whether he advised Applicant that if he were to be

adjudicated guilty in the -01 and -02 cases, the adjudicating judge could sentence him to anything

within the punishment range applicable to each offense. The trial court may use any means set out

in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

        If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an


        1
            This Court has considered Applicant’s other claims and finds them to be without merit.
                                                                                                     3

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall supplement the record with a transcript of the original plea proceedings

if such a transcription is available. If there are additional plea documents or admonishments which

were not included in habeas record, the trial counsel shall supplement the record with such

documents. The trial court shall make findings of fact and conclusions of law as to whether the

performance of Applicant’s trial counsel was deficient and, if so, whether counsel’s deficient

performance prejudiced Applicant. The trial court shall also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim for

habeas corpus relief.

       These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: July 23, 2014
Do not publish